Citation Nr: 1612346	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  12-10 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the May 1992, April 2006, and October 2006 rating decisions to grant entitlement to a total disability rating for individual unemployability based on service-connected disorders (TDIU) with an effective date of October 20, 2004.  


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran had active duty service from January 1971 to February 1991.  The Veteran died in February 2015.  The appellant is his daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In addition to the paper claims file, there are Veterans Benefits Management System (VBMS) and Virtual VA paperless files associated with the Veteran's case. A review of the documents in VBMS shows the Veteran's death certificate and the appellant's substitution application.  The remaining documents in both the VBMS and Virtual VA files are either irrelevant to the claims decided herein or are duplicative of the evidence in the paper file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required in this case for a readjudication on the merits of the claim and for a substitution administrative decision to be made.  Prior to his death, the Veteran asserted there was CUE in an October 2006 rating decision, in which the RO granted the Veteran's claim for TDIU and assigned an effective date of October 20, 2004, the date the Veteran's disabilities met the schedular requirements for TDIU.  During the course of the appeal, the Veteran and the appellant began asserting CUE in the April 2006 and May 1992 rating decisions as well.  At no time, however, did the AOJ assess the presence of CUE in either of those rating decisions.  Remand is thus required for readjudication of all the relevant theories of CUE.

Additionally, although the RO appears to have proceeded as accepting the appellant as the proper substitute, no such finding is present in the claims file.  A finding must be made and such decision must be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Make an administrative determination regarding whether the appellant is a proper substitute in this appeal.  Associate such determination with the claims file.

2.  Provide appropriate notice to the appellant indicating what needs to be shown for to prove CUE in the May 1992, April 2006, and October r2006 rating decisions.  Request clarification from the appellant representative regarding the rating decisions she is asserting contain CUE.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




